Order entered March 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00884-CR
                                     No. 05-12-00885-CR

                          JOHN JERONTON POGUE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                        Trial Court Cause Nos. 2-12-238, 2-11-437

                                          ORDER
       The Court REINSTATES the appeals.

       On February 19, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We have received a motion to dismiss these appeals signed

by counsel. The motion is accompanied by a letter signed by appellant indicating he only wishes

to pursue the appeal of his aggravated assault conviction, which is docketed as cause no. 05-12-

00883-CR. Accordingly, we conclude findings are no longer necessary and VACATE the

February 19, 2013 order. We will dispose of the motion to dismiss the appeals in due course.



                                                     /s/   DAVID EVANS
                                                           JUSTICE